Citation Nr: 1625316	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1988 to September 1989.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision that, in pertinent part, denied service connection for obstructive sleep apnea.  The Veteran timely appealed.

In March 2013, the Veteran testified during a hearing before the undersigned at the RO.   Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO. 
 
In April 2014, the Board remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.

REMAND

Notice
 
It appears that the Veteran may not have received actual notice at his current address, of the date, time, and place of a VA examination.  A review of the record indicates that the Veteran did not report for the September 2014 VA examination; however, there is no indication in the claims file that the Veteran was ever notified at his current address, of the date, time, and place of the VA examination. Under these circumstances, he should be afforded another opportunity to report for a VA examination.  

The Board cautions the Veteran concerning his responsibility to cooperate with VA in this matter.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that the Veteran's responsibility of cooperating in the development of his claim includes reporting for and cooperating during the course of a VA examination.

Obstructive Sleep Apnea

The Veteran contends that service connection for obstructive sleep apnea is warranted on the basis that he had loud snoring patterns during active service, which were symptomatic of his currently diagnosed sleep apnea.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2015).  

Here, the current medical evidence establishes that the Veteran receives treatment for obstructive sleep apnea, in the form of a CPAP machine.  Although the Veteran's service treatment records are absent complaints or treatment for the same, he is a credible and reliable historian with regard to the observable symptoms he experienced in service.  The question therefore remains whether the evidence indicates that there may be an association between his current diagnosis and his active service.  Such an indication will be found when there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran's complaints regarding his loud snoring in active service were corroborated by his former Command Sergeant Major in March 2013.  The Veteran's very severe sleep apnea corrected with CPAP was documented in a polysomnography report in June 2009.  The Veteran is competent to describe his symptoms since that diagnosis, and has done so, indicating that he has had very loud snoring ever since active service.  This is sufficient to trigger the duty to assist in obtaining a medical examination and opinion as to the etiology of his currently diagnosed obstructive sleep apnea.

Moreover, a February 2011 medical opinion in the claims file has been found inadequate because there is no indication as to whether the Veteran's currently diagnosed obstructive sleep apnea is aggravated by any of his service-connected disabilities.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from February 2012 forward; and associate them with the Veteran's claims file (paper or electronic).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed obstructive sleep apnea.  Ensure that the letter providing timely notification regarding the date, time, and place of a rescheduled VA examination is associated with the claims file.  Also ensure that the letter is sent to the Veteran's current address, as identified by him in correspondence received in March 2015.  
The claims file, and any pertinent records contained in any electronic claims folder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render opinion as to the following:

a.  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea is medically related to his active service, specifically, to include the Veteran's reports of his loud snoring patterns in service and his continuing sleep problems since then, and the reports of his Command Sergeant Major in March 2013.   

b.  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected myalgias of the back and neck, chest pain, and/or memory loss  have caused any current disability manifested by sleep apnea.  

c.  whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected myalgias of the back and neck, chest pain, and/or memory loss have aggravated (i.e., permanently increased in severity beyond the natural progress) any current disability manifested by sleep apnea.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's credible and reliable lay contentions, and those of his Command Sergeant Major,  must be considered and weighed in making the determination as to whether a nexus exists.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

